Citation Nr: 0930604	
Decision Date: 08/14/09    Archive Date: 08/19/09

DOCKET NO.  05-41 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to a rating in excess of 10 percent for service-
connected left knee, status post ACL/meniscal tear.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S. Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1991 to June 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in June 2005 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Milwaukee, Wisconsin.  

The issue on appeal was originally before the Board in 
October 2007 when it was remanded for additional evidentiary 
development.  The issue on appeal was again before the Board 
in July 2008 when it was remanded for additional evidentiary 
development and to cure a procedural defect. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required on his part.


REMAND

Although further delay is regrettable, the Board finds that 
additional development is necessary to fairly adjudicate the 
Veteran's claim.

In the July 2008 remand, the Board directed that the AMC/RO 
send a letter to the Veteran that includes notice for an 
increased rating under Vazquez-Flores, to include advising 
him of the Diagnostic Codes applicable to his left knee 
disability to include Diagnostic Codes 5256 through 5263.  A 
review of the claims file reveals that the Veteran has not 
been provided with a letter which advises him of the 
Diagnostic Codes applicable to his left knee disability to 
include Diagnostic Codes 5256 through 5263.  In the case of 
Stegall v. West, 11 Vet. App. 268 (1998), the Court held that 
a remand by the Board imposes upon the Secretary of the VA a 
concomitant duty to ensure compliance with the terms of the 
remand.  It was further held that where the remand orders of 
the Board are not complied with, the Board errs in failing to 
insure compliance.  The Court also noted that its holdings in 
that case are precedent to be followed in all cases presently 
in remand status.  Id.  In light of the foregoing, this case 
must be remanded again for the actions set forth below.  


In correspondence dated June 2009, the Veteran identified 
additional treatment he received from a VA medical center 
(VAMC).  Specifically, he stated that he had been treated by 
the orthopedic department at the Milwaukee VAMC beginning in 
October 2008, and that his treatment included an MRI, steroid 
injections, physical therapy, and the wearing of a brace 
during increased activity.  He also stated that his treating 
therapist had noted "binding" and instability of the knee.

Records of this treatment are not associated with the claims 
file.  VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim. See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  The 
Board notes the existence of outstanding VA treatment records 
and that VA has a duty to assist the Veteran to attempt to 
obtain these records.  See Ivey v. Derwinski, 2 Vet. App. 
320, 323 (1992); see also Jolley v. Derwinski, 1, Vet. App. 
37 (1990); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA 
is held to have constructive notice of documents generated by 
VA, even if the documents have not been made part of the 
record in a claim for benefits).  Not only does VA have a 
duty to assist the Veteran in obtaining these records, but 
they may be highly probative with respect to the current 
level of the Veteran's disability.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994) (where entitlement to compensation 
has already been established and increase in disability 
rating is at issue, present level of disability is of primary 
concern.)

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA letter that 
includes the required notice for an 
increased rating under Vazquez-Flores, 
providing him with the Diagnostic Codes 
applicable to his left knee disability to 
include Diagnostic Codes 5256 through 
5263. An appropriate amount of time should 
be allowed for a response.


2.  Ask the Veteran to provide the names 
and addresses of all medical care 
providers (both VA and private) who have 
treated him for his left knee disability 
since October 2008.  Obtain all treatment 
records from the Milwaukee VAMC and any 
other medical care providers identified by 
the Veteran, to the extent possible.

3.  After such development has been 
completed, review the case again based on 
the additional evidence.  If the benefit 
sought is not granted, furnish the Veteran 
with a Supplemental Statement of the Case, 
and should give the Veteran a reasonable 
opportunity to respond before returning 
the record to the Board for further 
review.


The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
G. A. WASIK
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




